UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7028



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY LAMONT CHEESE,

                                             Defendant   - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-97-155)


Submitted:   December 14, 1999            Decided:   February 4, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Lamont Cheese, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Cheese appeals the district court's order denying motions

for an order directing Cheese’s former trial counsel to provide him

with materials from his file, and for disclosure of the jury

selection process and racial makeup of the district.   Cheese seeks

this material in order to prepare a motion under 28 U.S.C. § 2255

(West Supp. 1999), attacking his conviction for conspiracy to

distribute cocaine base, in violation of 21 U.S.C.A. § 846 (West

Supp. 1999).   We affirm the district court's order.   In his § 2255

motion, Cheese need only set forth in summary form the claims he

wishes to raise and the facts supporting those claims.    Rule 2(b),

Rules Governing § 2255 Proceedings.    The materials necessary to

evaluate those claims will be available to the district court

through its own file or material submitted by the Government in

support of its answer. Rules 4(b), 5(b), Rules Governing § 2255

Proceedings.   Should Cheese conclude at that point that additional

material is necessary, he may seek discovery from the district

court.   Rule 6(a), Rules Governing § 2255 Proceedings.   Therefore,

we affirm the district court's denial of Cheese's motions.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED


                                 2